DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 04 April 2022.
2.  Claims 1-22 are pending in the application.
3.  Claims 1-22 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 01 December 2021 and 11 March 2022 (2).
Response to Arguments
5.  Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1 has been amended to include the limitations of “an evidence certification process executed by a processor to determine a level of veracity of at least a first evidence file of the plurality of evidence data files based on a veracity classifier” and “a multi-layered representation process executed by the processor to: generate a multi-layered representation of the first evidence data file based on the level of veracity of the first evidence data file and the history of one or more users associated with the first evidence data file, and output the multi-layered representation of the first evidence data file”.  Independent claims 19 and 20 have been amended to include the limitations of “executing an evidence certification process, wherein execution of the evidence certification process by a processor determines a level of veracity of at least a first evidence data file of the plurality of evidence data files based on a veracity classifier”, “generating a multi-layered representation of the first evidence data file based on the level of veracity of the first evidence data file and the history of one or more users associated with the first evidence data file” and “outputting the multi-layered representation of the first evidence data file”.  After a review of the applicant’s specification the examiner has not found support for the newly added limitations.  Since there is no support in the applicant’s specification for the newly added limitations this constitutes as new matter.
	Any claims not directly addressed are rejected on the virtue of their dependency.
Allowable Subject Matter
7.  Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 04 April 2022 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of executing an evidence certification process, wherein execution of the evidence certification process by a processor determines a level of veracity of at least a first evidence data file of the plurality of evidence data files based on a veracity classifier”, “generating a multi-layered representation of the first evidence data file based on the level of veracity of the first evidence data file and the history of one or more users associated with the first evidence data file” and “outputting the multi-layered representation of the first evidence data file”, as recited in independent claims 1, 19 and 20.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Murray US 2016/0277373 A1 directed to securing files in a file system with storage resources accessible to an authenticatable user using an untrusted client device in a semi-trusted client threat model [abstract].
B.  Ruppin et al US 2014/0053227 A1 directed to detecting a file content update on a first client computer system, the file to be synchronized on a plurality of different types of client computer system in a plurality of formats [abstract].
C.  Jayaram et al US 2018/0308094 A1 directed to financial systems and, more particularly, to systems and methods that notarize all parties to a transaction [0002].
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492